EXHIBIT 99.7 SWAP CONTRACT ADMINISTRATION AGREEMENT This SWAP CONTRACT ADMINISTRATION AGREEMENT, dated as of March 30, 2007 (this “Agreement”), among THE BANK OF NEW YORK (“BNY”), as swap contract administrator (in such capacity, the “Swap Contract Administrator”) and not in its individual or corporate capacity but solely as trustee under the Pooling and Servicing Agreement referred to below (in such capacity, the “Trustee”), and COUNTRYWIDE HOME LOANS, INC. (“CHL”). WHEREAS, CHL is a party to an interest rate swap agreement between CHL and Lehman Brothers Special Financing Inc.(the “Counterparty”), with a Trade Date of March 28, 2007 and a reference number of Global Deal ID: 2967983 (the “Swap Contract”), a copy of which is attached to this Agreement at Exhibit A; WHEREAS, CHL is conveying certain mortgage loans and other related assets to a trust fund (the “Trust Fund”) created pursuant to a pooling and servicing agreement, dated as of March 1, 2007 (the “Pooling and Servicing Agreement”), among CWABS, Inc., as depositor, CHL, as a seller, Park Monaco Inc., as a seller, Park Sienna LLC, as a seller, Countrywide Home Loans Servicing LP, as master servicer (the “Master Servicer”), the Trustee, and The Bank of New York Trust Company, N.A., as co-trustee with respect to the CWABS Asset-Backed Certificates Trust 2007-6; WHEREAS, simultaneously with the execution and delivery of this Agreement, CHL is assigning all of its rights (other than any right to receive any upfront payment) and delegating all of its duties and obligations (other than any obligation to pay any upfront payment), under the Swap Contract to the Swap Contract Administrator, pursuant to the Assignment Agreement, dated as of the date hereof (the “Assignment Agreement”), among CHL, as assignor, the Swap Contract Administrator, as assignee, and the Counterparty; WHEREAS, simultaneously with the execution and delivery of this Agreement, Lehman Brothers Holdings Inc. (the “Guarantor”) is issuing a guaranty dated as of the date hereof (the “Swap Guarantee”) in favor of the Swap Contract Administrator, a copy of which is attached to this Agreement at Exhibit B; WHEREAS, the parties hereto desire that the Trustee make remittances to the Swap Contract Administrator as contemplated by and to the extent provided in the Pooling and Servicing Agreement to cover payments due to the Counterparty under the Swap Contract; WHEREAS, CHL desires that the Net Payments (as defined below) payable by the Counterparty on the Swap Contract and by the Guarantor under the Swap Guarantee be distributed to the Trustee under the Pooling and Servicing Agreement to be applied for the purposes specified in the Pooling and Servicing Agreement and that the Excess Payments (as defined below) on the Swap Contract and the Swap Guarantee be distributed to CHL; WHEREAS, CHL and the Trustee desire to appoint the Swap Contract Administrator, and the Swap Contract Administrator desires to accept such appointment, to distribute funds received under the Swap Contract and the Swap Guarantee to the Trustee and to CHL as provided in this Agreement, and, in the case of a NIM Issuance, to distribute Excess Payments in accordance with the related Swap Excess Assignment Agreement (each as defined below). NOW, THEREFORE, in consideration of the mutual covenants contained in this Agreement, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties agree as follows: 1.Definitions.Capitalized terms used but not otherwise defined in this Agreement shall have the respective meanings assigned thereto in the Pooling and Servicing Agreement. Benefited Certificates:The Class A Certificates and the Subordinate Certificates. Excess Payment:For any Distribution Date on or prior to the Swap Contract Termination Date and as to which the Swap Contract or a replacement swap contract is in effect, an amount equal to the excess, if any, of (i) the Net Swap Payment (as defined in the Pooling and Servicing Agreement) received by the Swap Contract Administrator from the Counterparty or from the Guarantor with respect to such Distribution Date over (ii) the Net Payment for such Distribution Date.For any Distribution Date on or prior to the Swap Contract Termination Date but only if neither the Swap Contract nor a replacement swap contract is in effect, zero.For any Distribution Date after the Swap Contract Termination Date, an amount equal to all remaining funds on deposit in the Swap Administration Account. Indenture Trustee:With respect to a NIM Issuance (if any), the indenture trustee under the indenture pursuant to which the notes related to such NIM Issuance are issued. ISDA Master Agreement:The 1aster Agreement (Multicurrency – Cross Border), including the Schedule and Credit Support Annex thereto, dated March 30, 2007, between the Counterparty and the Swap Contract Administrator. Net Payment:With respect to any Distribution Date on or prior to the Swap Contract Termination Date, an amount equal to the sum of (i) any Current Interest and Interest Carry Forward Amounts in respect of the Benefited Certificates, (ii) any Net Rate Carryover in respect of the Benefited Certificates, (iii) any Unpaid Realized Loss Amounts in respect of the Benefited Certificates and (iv) any Overcollateralization Deficiency Amount, in each case remaining unpaid (or in the case of the Overcollateralization Deficiency Amount, remaining) following the distribution to the Benefited Certificates of Excess Cashflow and Credit Comeback Excess Cashflow pursuant to Section 4.04(c) of the Pooling and Servicing Agreement.With respect to any Distribution Date after the Swap Contract Termination Date, zero. NIM Issuance:An issuance by a NIM Trust, on or after the date hereof, of asset-backed notes secured by the Class C Certificates and/or Class P Certificates. NIM Trust:A Delaware statutory trust or other special-purpose entity that is the issuer of the securities issued in connection with a NIM Issuance (if any). Responsible Officer:When used with respect to the Swap Contract Administrator, any Vice President, any Assistant Vice President, the Secretary, any Assistant Secretary, any Trust Officer or any other officer of the Swap Contract Administrator customarily performing functions similar to those performed by any of the above designated officers and also to whom, with respect to a particular matter, such matter is referred because of such officer’s knowledge of and familiarity with the particular subject. 2 Swap Administration Account:The separate account created and maintained by the Swap Contract Administrator pursuant to Section 3 with a depository institution in the name of the Swap Contract Administrator for the benefit of the Counterparty, CHL and the Trustee on behalf of the Holders of the Benefited Certificates and designated “The Bank of New York for Countrywide Home Loans, Inc., Lehman Brothers Special Financing Inc. and certain registered Holders of CWABS, Inc., Asset-Backed Certificates, Series 2007-6”.Funds in the Swap Administration Account shall be held for the Counterparty, CHL and the Trustee on behalf of the Holders of the Benefited Certificates as set forth in this Agreement. Swap Excess Assignment Agreement:With respect to a NIM Issuance (if any), an agreement executed on or after the date hereof by CHL, the related NIM Trust and the Swap Contract Administrator (in form and substance reasonably satisfactory to the Swap Contract Administrator), pursuant to which rights to receive certain portions of Excess Payments shall be assigned to such NIM Trust and pursuant to which the Swap Contract Administrator shall agree to distribute Excess Payments to the related Indenture Trustee and CHL (in accordance with the terms of such agreement). 2.Appointment of Swap Contract Administrator. CHL and the Trustee hereby appoint BNY to serve as Swap Contract Administrator pursuant to this Agreement and pursuant to the related Swap Excess Assignment Agreement (if any).The Swap Contract Administrator accepts such appointment, acknowledges the transfer and assignment to it of CHL’s rights and obligations under the Swap Contract pursuant to the Assignment Agreement and acknowledges receipt of the Swap Guarantee.The Swap Contract Administrator agrees toexercise the rights referred to above for the benefit of CHL, the Trustee and the Counterparty and to perform the duties set forth in this Agreement.In the event of a NIM Issuance, the Swap Contract Administrator further agrees to perform the duties set forth in the related Swap Excess Assignment Agreement for the benefit of CHL, the related NIM Trust and the related Indenture Trustee. 3.Receipt of Funds; Swap Administration Account. The Swap Contract Administrator hereby agrees to receive (i) on behalf of CHL and the Trustee, all amounts paid by the Counterparty under the Swap Contract and by the Guarantor under the Swap Guarantee and (ii) on behalf of the Counterparty, all amounts remitted by the Trustee pursuant to the Pooling and Servicing Agreement for payment to the Counterparty.The Swap Contract Administrator shall establish and maintain a Swap Administration Account into which the Swap Contract Administrator shall deposit or cause to be deposited on the Business Day of receipt, (x) all amounts remitted by the Trustee for payment to the Counterparty pursuant to the Swap Contract and (y) all amounts payable by the Counterparty under the Swap Contract and by the Guarantor under the Swap Guarantee.All funds deposited in the Swap Administration Account shall be held for the benefit of the Counterparty, CHL and the Trustee on behalf of the Holders of the Benefited Certificates until withdrawn in accordance with this Section 3.The Swap Administration Account shall be an “Eligible Account” as defined in the Pooling and Servicing Agreement. 3 Funds in the Swap Administration Account shall remain uninvested. The Swap Contract Administrator shall give at least 30 days’ advance notice to the Counterparty, CHL and the Trustee of any proposed change of location of the Swap Administration Account prior to any change thereof. 4.Calculations; Distribution of Payments; Delivery of Notices. The Swap Contract Administrator hereby agrees to make payments based on the information provided by the Trustee and the Counterparty, and the Swap Contract Administrator shall, absent manifest error, be entitled to rely on information provided by the Trustee and the Counterparty. On the Business Day of receipt of any payment from the Counterparty or the Guarantor, the Swap Contract Administrator shall withdraw the amount of such payment from the Swap Administration Account and distribute such amounts sequentially, as follows: (a) first, to the Trustee for deposit into the Swap Account, the applicable Net Payment; and (b) second, to CHL, the applicable Excess Payment, in accordance with the following wiring instructions: Bank: Bank of New York Account Name: Countrywide Home Loans AccountNo. ABA No: REF: 8900038632 021000018 CWABS 2007-6 X'S SwapPyt On the Business Day of receipt of any payment from the Trustee for payment to the Counterparty, the Swap Contract Administrator shall withdraw the amount of such payment from the Swap Administration Account and distribute such amounts to the Counterparty in accordance with the wiring instructions specified in the Swap Contract. The Swap Contract Administrator shall prepare and deliver any notices required to be delivered under the Swap Contract. On the Business Day of receipt of any notices, information or reports received by the Swap Contract Administrator from the Counterparty, the Swap Contract Administrator shall provide the same to the Trustee, including without limitation information regarding any Net Swap Payment or Swap Termination Payment that will be payable by the Swap Contract Administrator to the Counterparty with respect to the next Distribution Date. 4 5.Control Rights; Delivery Amounts; Replacement Swap Contract. The Trustee shall have the right to direct the Swap Contract Administrator with respect to the exercise of any right under the Swap Contract and the ISDA Master Agreement (such as the right to designate an Early Termination Date following an Event of Default or Termination Event (each such term as defined in the ISDA Master Agreement)). If the obligations of the Counterparty are, or shall become, guaranteed pursuant to the guarantee of any party (whether an affiliate of the Counterparty or otherwise), then the Swap Contract Administrator shall promptly demand in accordance with the terms of the guarantee from such guarantor all amounts payable or deliverable by the Counterparty under the ISDA Master Agreement in the event that the Counterparty fails to make timely payment or delivery of such amounts. Upon the Trustee obtaining actual knowledge of a Failure to Pay or Deliver (as defined in the Swap Contract), the Swap Contract Administrator, at the direction of the Trustee, shall demand payment under the Swap Guarantee. Upon the Swap Contract Administrator or the Trustee obtaining actual knowledge of the rating of the Counterparty falling below the Approved Ratings Threshold (as defined in the ISDA Master Agreement) or the Required Ratings Threshold (as defined in the ISDA Master Agreement), the Swap Contract Administrator, at the direction of the Trustee, shall demand payment of the Delivery Amount (as defined in the ISDA Master Agreement) from the Counterparty on each Valuation Date (as defined in the ISDA Master Agreement) and perform its other obligations in accordance with the ISDA Master Agreement and (ii) take such other action required under the ISDA Master Agreement.If a Delivery Amount is demanded, the Swap Contract Administrator shall establish an account to hold cash or other eligible investments pledged under the ISDA Master Agreement.Any such account shall be an “Eligible Account” as defined in the Pooling and Servicing Agreement.Any cash or other Eligible Collateral (as defined in the ISDA Master Agreement) pledged under the ISDA Master Agreement shall not be part of the Swap Administration Account unless they are applied in accordance with the ISDA Master Agreement to make a payment due to the Swap Contract Administrator pursuant to the Swap Contract.If Eligible Collateral with a value equal to the Delivery Amount is not delivered to the Swap Contract Administrator by the Swap Counterparty, the Swap Contract Administrator, at the direction of the Swap Trustee, shall notify the Swap Counterparty of such failure. In the event that the Swap Contract is terminated, CHL shall assist the Swap Contract Administrator in procuring a replacement swap contract with terms approximating those of the original Swap Contract, and the Swap Contract Administrator shall enter into a replacement swap contract procured by CHL or the Counterparty and continue to serve as Swap Contract Administrator pursuant to the terms hereof.Any Swap Termination Payment received from the Counterparty shall be used to pay any upfront amount required under any replacement swap contract, and any excess shall be distributed to CHL.In the event that a replacement swap contract cannot be procured, any Swap Termination Payment received from the Counterparty in respect of the termination of the original Swap Contract shall be held in the Swap Administration Account and distributed as provided in Section 4. 5 In the event that a replacement swap is procured and the replacement counterparty pays an upfront amount to the Swap Contract Administrator in connection with the execution of the replacement swap contract, then (i) if that upfront amount is not received prior to the Distribution Date on which any Swap Termination Payment was due to the Counterparty under the original Swap Contract, that upfront amount shall be held in the Swap Administration Account and distributed as provided in Section 4, and (ii) if that upfront amount is received prior to the Distribution Date on which any Swap Termination Payment is due to the Counterparty under the original Swap Contract, the Swap Contract Administrator shall remit to the Trustee, to be included in Interest Funds for Loan Group 1 and Loan Group 2, the portion of such upfront amount equal to the lesser of (x) such upfront amount and (y) the amount of the Swap Termination Payment due to the Counterparty under the Original Swap Contract, to be allocated between Loan Group 1 and Loan Group 2 pro rata based on their respective Interest Funds for that Distribution Date.Any upfront amount paid by a replacement counterparty that is not remitted by the Swap Contract Administrator to the Trustee pursuant to clause (ii) of the preceding sentence shall be distributed to CHL. 6.Monitoring of Significance Percentage.With respect to each Distribution Date, the Swap Contract Administrator shall calculate the “significance percentage” (as defined in Item 1115 of Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17 C.F.R. §§ 229.1100-229.1123) of the Swap Contract based on the aggregate Certificate Principal Balance of the Benefited Certificates for such Distribution Date (after all distributions to be made thereon on such Distribution Date) and based on the methodology provided in writing by or on behalf of CHL no later than the fifth Business Day preceding such Distribution Date.On each Distribution Date, the Swap Contract Administrator shall provide to CHL a written report (which written report may include similar information with respect to other derivative instruments relating to securitization transactions sponsored by CHL) specifying the “significance percentage” of the Swap Contract for that Distribution Date.If the “significance percentage” of the Swap Contract exceeds 7.0% with respect to any Distribution Date, the Swap Contract Administrator shall make a separate notation thereof in the written report described in the preceding sentence.Such written report may contain such assumptions and disclaimers as are deemed necessary and appropriate by the Swap Contract Administrator. 7.
